                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

KISHIA D. SCOTT,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       No. 3:18-CV-28-HBG
                                                     )
ANDREW M. SAUL,                                      )
Acting Commissioner of Social Security,              )
                                                     )
               Defendant.                            )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), the Rules of this Court,

and the consent of the parties [Doc. 14]. Now before the Court is the Plaintiff’s Motion for

Attorney Fees Pursuant to 28 U.S.C. § 2412 [Doc. 23], filed on June 18, 2019. Plaintiff requests

that the Court enter an Order awarding $5,138.12 in attorney’s fees and $24.00 in expenses under

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1).

I.     BACKGROUND

       On June 25, 2018, Plaintiff filed a Motion for Summary Judgment and Memorandum in

Support [Docs. 17 & 18], and on August 9, 2018, the Commissioner filed a competing Motion for

Summary Judgment and Memorandum in Support [Docs. 19 & 20]. The Court entered a

Memorandum Opinion [Doc. 21] on March 20, 2019, granting in part the Plaintiff’s motion and

denying the Commissioner’s motion. Specifically, the Court ordered that the case be remanded to

the Administrative Law Judge to reconsider the medical opinion of a consultative examiner,

specifically with respect to the opined standing and walking limitations. Plaintiff subsequently

filed the instant motion on June 18, 2019, and the Commissioner filed a response [Doc. 29] on July

31, 2019, stating that he had no opposition to the motion.
II.    ANALYSIS

       Now before the Court is the Plaintiff’s request for attorney’s fees under the EAJA. Four

conditions must be met before fees will be awarded under the EAJA:

               1. Plaintiff must be a prevailing party;

               2. The Commissioner’s position must be without substantial
               justification;

               3. No special circumstances warranting denial of fees may exist;

               4. The application for attorney fees must be filed within 30 days of
               the final judgment in the action.

See 28 U.S.C. § 2412(d)(1). The Court will address each consideration in turn.

       A.      The Plaintiff is the Prevailing Party

       In this case, the Plaintiff obtained a “sentence four” remand, which, for purposes of EAJA

fees, renders him a “prevailing party.” See Melkonyan v. Sullivan, 501 U.S. 89 (1991).       Thus,

the Court finds the first condition for granting attorney’s fees under the EAJA has been met.

       B.      The Commissioner’s Position was without Substantial Justification

       To satisfy the “substantial justification” requirement, the Commissioner’s position must be

justified “both in fact and in law, to a degree that could satisfy a reasonable person.” Jankovich v.

Bowen, 868 F.2d 867, 869 (6th Cir. 1989). In this case, the Commissioner has stated that he does

not oppose the Plaintiff’s request for attorney’s fees under the EAJA [Doc. 29], thereby conceding

that the Commissioner’s position in this matter was not substantially justified. Thus, the Court

finds that the second condition for granting attorney’s fees under the EAJA has been met.

       C.      There are No Special Circumstances Affecting an Award of Attorney’s Fees

       The Court is not aware of, and has not been cited to, any “special circumstances” that would

otherwise make an award of attorney’s fees unjust. Therefore, the Court finds that the third
                                                 2
condition for granting attorney’s fees under the EAJA has been met.

       D.        The Plaintiff’s Request for an Award of Fees is Timely

       In support of his motion for attorney’s fees, Plaintiff’s counsel submitted an affidavit and

itemized statement detailing the work performed in this case on behalf of the Plaintiff which

amounted to $5,138.12 in attorney’s fees and $24.00 in expenses. [Doc. 24]. The Court observes

that the motion includes a proper application for fees and was filed within 30 days of the final

judgment in this matter. Thus, the Court finds that the fourth condition for granting attorney’s fees

under the EAJA has been met.

       E.        The Court Finds that the Fees Requested Are Reasonable

       Further, the Commissioner has no opposition to the Plaintiff’s request for attorney’s fees

and expenses, and the Commissioner has conceded that the Plaintiff is entitled to the amount

requested. The Court has considered the amount requested, and the Court finds that the fee amount

is reasonable.

       Notably, in her motion, Plaintiff requests that the check issued in payment of the approved

EAJA fee be paid directly to her counsel, Edward A. Wicklund, if Plaintiff has no debt registered

with the Department of Treasury. Plaintiff attaches a copy of a signed assignment of any EAJA

award to Mr. Wicklund. [Doc. 24-6]. In its response, the Commissioner states that it will verify

whether Plaintiff owes a debt to the United States that is subject to offset, and, if there is not debt

owed by Plaintiff, the fee will be made payable to Plaintiff’s attorney upon assignment. [Doc. 29].

       The Court will leave to the Commissioner’s discretion whether to honor any assignment of

fees by Plaintiff to her attorney. The Court is unaware of whether Plaintiff owes the Government

a pre-existing debt. The Government, not the Court, determines whether such debt is owed. In

light of the Supreme Court’s ruling in Astrue v. Ratliff, 560 U.S. 586, 593 (2010), the Court finds
                                                  3
that the EAJA award shall be paid to the Plaintiff and not to Plaintiff’s counsel because the award

is subject to any debt owed by Plaintiff under the Treasury Offset Program. See 31 U.S.C. § 3716;

Ratliff, 560 U.S. at 591 (stating the statute “clearly distinguish[es] the party who receives the fees

award (the litigant) from the attorney who performed the work that generated the fees”); Bryant v.

Comm’r of Soc. Sec., 578 F.3d 443, 448-49 (6th Cir. 2009) (“Like the Fourth, Tenth, and Eleventh

Circuits, we are persuaded by the plain language of the EAJA and conclude that the prevailing

part, and not her attorney, is the proper recipient of attorney fees under the EAJA.”).

III.   CONCLUSION

       Based upon the foregoing, the Court finds that the Plaintiff’s Motion for Attorney Fees

Pursuant to 28 U.S.C. § 2412(d)(1) [Doc. 23] is well-taken, and the same is GRANTED. The

Court ORDERS an award of $5,138.12 in attorney’s fees be awarded to Plaintiff pursuant to the

EAJA, to be paid by the Social Security Administration, and $24.00 in expenses, to be paid from

the Judgment Fund as administered by the United States Treasury, for a total award of $5,162.12.

       IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                  4
